Citation Nr: 0912842	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-31 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for external 
hemorrhoids.  

2.  Entitlement to service connection for asbestos exposure.  

3.  Entitlement to an initial rating greater than 40 percent 
for degenerative disc disease of L4-5 and L5-S1 and 
lumbosacral strain/myositis.  

4.  Entitlement to an initial rating greater than 20 percent 
for chronic, active left shoulder impingement syndrome with 
degenerative acromioclavicular joint disease.  

5.  Entitlement to an initial compensable rating for 
postoperative residuals of a right inguinal herniorraphy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had periods of active duty from August 1980 to 
May 1989, January 1991 to June 1991, and February 2003 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issues concerning higher ratings for the Veteran's left 
shoulder disability and postoperative residuals of a right 
inguinal herniorraphy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran does not 
currently have any chronic hemorrhoid disorder.  

2.  The medical evidence shows that the Veteran does not 
currently have asbestosis or any other disorder caused by 
asbestos exposure.  

3.  The medical evidence shows that the Veteran's 
degenerative disc disease of L4-5 and L5-S1 and lumbosacral 
strain/myositis has been manifest throughout the appeal 
period by limitation of forward flexion of the thoracolumbar 
spine to less than 30 degrees, but not by unfavorable 
ankylosis of the entire thoracolumbar spine.  

4.  The record does not reflect that the Veteran's service-
connected degenerative disc disease of the lumbosacral spine 
and lumbosacral strain/myositis has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
external hemorrhoids.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria are not met for service connection for 
asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

3.  The criteria are not met for an initial rating greater 
than 40 percent for degenerative disc disease of L4-5 and L5-
S1 and lumbosacral strain/myositis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, and 4.71a, Code 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Hemorrhoids

The Veteran's service treatment records show that he was seen 
in June 2003 and found to have non-complicated external 
hemorrhoids.  The report of an examination conducted by VA 
while the Veteran was still in service in January 2004 notes 
that no hemorrhoids were palpable.  During a VA clinic visit 
in June 2006, the examiner stated that, on rectal 
examination, there were no external anal lesions, and there 
were no internal or external hemorrhoids.  

At his hearing in April 2006, the Veteran testified that he 
did have hemorrhoids and that they would bleed.  

While the Veteran's service treatment records do show that he 
was found to have hemorrhoids during service, the service 
records do not indicate that the condition was chronic.  
Further, there is no medical evidence documenting that he 
still has the disorder or that he has had recurrences of the 
hemorrhoids noted in June 2003.  Significantly, two 
subsequent VA examiners have specifically noted that 
hemorrhoids were not present.  The Board accepts the 
Veteran's report of his symptoms.  But in the absence of 
medical evidence that his reported symptoms are in fact 
hemorrhoids which are related to the findings noted in 
service, the criteria for service connection are not met.  

For the foregoing reasons, the claim for service connection 
for hemorrhoids must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1, Part 
VI, 7.21.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  VA Manual M21-1MR, Part IV, 
subpart. ii, ch. 2, para. 9 (December 13, 2005) provides that 
inhalation of asbestos fibers can produce fibrosis and tumor, 
most commonly interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusion and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  Thus persons with asbestos exposure 
have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer.  

The applicable section of Manual M21-1MR also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in VBA Manual M21-1 did not create a 
presumption of exposure to asbestos.  Medical nexus evidence 
is required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 04-00.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  

In this case, initially, the Board observes that the 
Veteran's service treatment records do not show that he 
reported any pulmonary complaints (other than sinus 
congestion) during any period of service.   Nor do they 
reflect any pertinent abnormal clinical findings or note that 
any chronic respiratory disorder was diagnosed during 
service.  

Further, the Veteran's service records do not reflect that 
his military occupational specialty or other duties provided 
him with exposure to asbestos during service; they show that 
he served in the Army rather than the Navy.  The only 
evidence that he was exposed to asbestos at any time during 
service consists of his own written statements submitted in 
conjunction with his current claim, his hearing testimony 
before a Decision Review Officer at the RO in April 2006, and 
the report of an outpatient visit to a private pulmonary 
specialist in January 2005 that notes the Veteran's report of 
asbestos exposure in 2000.  At his hearing, the Veteran 
testified that his unit during service was housed for 120 
days in a building that was marked, "condemned due to 
asbestos."  At his hearing, the Veteran testified to his 
belief that his asthma was caused by his in-service exposure 
to asbestos.  

The Board finds no reason to question the Veteran's 
credibility regarding his exposure to asbestos during service 
as he has claimed.  But we need not determine whether he was 
in fact exposed to asbestos because the medical evidence does 
not show that he now has asbestosis or any asbestos-related 
disorder.  The private pulmonary specialist noted above 
diagnosed the Veteran as having asthma in 2005 - after his 
separation from service - and pulmonary function testing 
reportedly revealed mild obstructive ventilatory impairment.  
There is no x-ray or other medical evidence that suggests 
that he currently has pulmonary asbestosis, and asthma is not 
among the diseases that are commonly known to be caused by 
exposure to asbestos.  Moreover, there is no evidence that 
any health care professional has attributed the Veteran's 
asthma to his exposure to asbestos or has even suggested such 
a relationship, nor has any examiner otherwise related his 
asthma to service.  

Therefore, because the greater weight of the evidence shows 
that the Veteran does not currently have a disability that is 
due to injury or disease incurred in service, the Board 
concludes that the criteria are not met for service 
connection for exposure to asbestos.  Therefore, his claim 
for service connection for exposure to asbestos must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Higher disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board must also consider the effect of pain on 
those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

In order to evaluate the level of disability, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Degenerative disc disease of the lumbosacral spine

The following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Intervertebral disc syndrome is to be evaluated under Code 
5243, (preoperatively or postoperatively) either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40

For purposes of evaluations under Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.   
 
Post-service treatment reports are of record indicating 
evaluation or treatment for the Veteran's complaints of back 
pain by the service department, by private examiners, and by 
VA examiners.  He was generally - but not always - noted to 
have decreased range of lumbosacral spine motion.  Service 
treatment records contain a summary based on examination in 
June 2003 and August 2003; this indicated that he could 
forward flex his spine to 90 degrees and could extend his 
lumbosacral spine to 20 degrees - normal values.  Also a VA 
examiner in January 2004 noted that the examination of the 
Veteran's back was normal.  

The Veteran has been afforded VA compensation examinations 
relative to his lumbosacral spine in January 2005 and in 
September 2006.  At the time of the January 2005 examination, 
the Veteran reported that he had pain in his lumbosacral area 
almost daily, affecting him "in a very frequent fashion and 
with a very high intensity."  He localized the pain to his 
lumbosacral paravertebral muscles.  He reported having flare-
ups once a week, with 10/10 pain lasting two to three hours.  
The Veteran indicated that he would not have additional loss 
of range of motion during flare-ups.  The examiner stated 
that the Veteran walked unaided and without the use of a 
brace, and displayed no unsteadiness.  The Veteran reported 
that he could walk for 10-15 minutes.  On examination, 
flexion of the thoracolumbar spine was possible to 20 
degrees, with extension to 10 degrees.  Right lateral 
rotation was to 20 degrees in each direction.  The examiner 
indicated that the Veteran experienced pain during these 
movements.  The Veteran was tender to palpation over the 
lumbosacral area and there was also some spasm in that area.  
The examiner commented that the Veteran was actually very 
limited in his range of motion due to lumbosacral spine pain.  

The September 2006 examination was conducted primarily to 
obtain an opinion as to whether any current peripheral 
neuropathy in the Veteran's legs is related to the service-
connected lumbosacral spine disability.  The examiner 
reviewed the record in detail, noting that previous reports 
had indicated that there were no symptoms of radiculopathy, 
although some records reflected reported symptoms of numbness 
or pain on the soles of the Veteran's feet.  The September 
2006 examiner noted the Veteran's complaint of numbness in 
the soles of his feet on awakening, lasting a few minutes 
twice a week for the previous two years.  He denied numbness 
in other areas, and further denied any leg weakness.  The 
Veteran also reported two episodes of intense low back pain 
(the last one having been two months previously), associated 
with an inability to move all four extremities and lasting 
several days.  He also stated that he usually had non-
radiating back pain daily of 10/10 intensity.  He was then 
taking pain medication that would reduce the pain to 8/10.  
The Veteran reported that he could not wash his car or mow 
the lawn due to his low back pain.  The examiner's 
neurological evaluation was completely normal, except for 
decreased sensation in a small patchy are on the left side of 
the dorsum of the lateral aspect of the Veteran's feet, not 
involving the distal leg and not following a specific 
anatomical pattern.  She concluded that there was no evidence 
of neuropathy or radiculopathy and that the Veteran's 
complaint was not related to his service-connected 
degenerative disc disease at L4-5 and lumbosacral strain and 
myositis.  

When the Veteran was seen in the VA clinic for an unrelated 
reason in December 2006, the examiner noted that the Veteran 
was ambulatory and in no apparent distress.  

The Board recognizes that the Veteran's complaints of low 
back pain during the appeal period, as noted in the treatment 
records, reflect increasing impairment due to pain.  However, 
the current 40 percent rating that has been in effect 
throughout the appeal period for the Veteran's lumbosacral 
spine disability is the highest rating that can be assigned 
in the absence of unfavorable ankylosis of the entire 
thoracolumbar spine.  And there is no evidence or even 
complaints by the Veteran indicative of unfavorable 
ankylosis, as defined by VA regulations.  

The Board observes that the Veteran testified at his hearing 
that, due to his peripheral neuropathy, he had to use a cane 
to walk - shifting the cane between his hands, although that 
was very difficult because of his service-connected left 
shoulder disability.  However, no examiner has noted that he 
required a cane to ambulate, and the January 2005 examiner 
specifically stated that he needed no assistance to walk.  
Moreover, the September 2006 neurological examiner clearly 
minimized the impairment due to the Veteran's reported 
"peripheral neuropathy" and, importantly, indicated that 
the Veteran's complaints in that regard were not related to 
his service-connected low back disability.  In addition, a 
December 2006 examiner stated that he was ambulatory and in 
no distress.  Service connection was denied for peripheral 
neuropathy of both lower extremities in a November 2006 
rating decision, of which the Veteran was notified in the 
same month.

Further, although the Veteran reported to the September 2006 
VA examiner that he had had two episodes of intense low back 
pain (the last one having been two months previously), 
associated with an inability to move all four extremities and 
lasting several days, neither of those episodes is documented 
in the clinical record.  Moreover, there is no evidence - 
and the Veteran himself has not so claimed - that any 
physician has ever prescribed bed rest for relief of signs 
and symptoms due to his service-connected degenerative disc 
disease.  Thus, the criteria for a rating higher than the 
current 40 percent are not met based on incapacitating 
episodes due to intervertebral disc syndrome.  

The Board has also considered assignment of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Veteran himself has 
stated that he does not have any additional limitation of 
motion during flare-ups.  And, as discussed above, a higher 
rating based on additional limitation of motion would require 
the equivalent of unfavorable ankylosis.  But there is no 
evidence, even by the Veteran's own report, of such severe 
limitation of motion at any time.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

In summary, the Board concludes that the criteria are not met 
on any basis for a rating higher than the 40 percent rating 
that has been in effect throughout the appeal period for the 
Veteran's service-connected degenerative disc disease at L4-5 
and L5-S1 and lumbosacral strain/myositis.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected degenerative disc disease and lumbosacral 
strain/myositis has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities (at his hearing, the Veteran testified 
that he kept working, despite his disabilities), necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  In the absence of such factors, the Board finds 
that the requirements for referral of the case for evaluation 
for an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  


III.  Notice and assistance

VA's duty to notify and to assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's notice letters in May, July, September, and December 
2004, and in March 2006 described the evidence necessary to 
file a claim for service connection, and met all the 
requirements noted above; including informing the Veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  This 
notification also applies to the "downstream" issues of 
entitlement to an increased initial evaluation.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  The Veteran was 
given the specific notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in a March 2006 letter, shortly 
after the Dingess decision was issued.  To whatever extent 
Dingess or the decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), concerning the specific notice to be given in 
claims for increase, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as increased evaluation claims, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the disability evaluations assigned.  
He was given the specific requirements for an increased 
rating for the disabilities at issue in the rating decision 
and in the statements of the case, so he has actual knowledge 
of those criteria.  As the appeal is being denied herein, any 
other potential downstream issues are moot.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claims and 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded VA compensation examinations, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

Service connection for external hemorrhoids is denied.  

Service connection for asbestos exposure is denied.  

An initial rating greater than 40 percent for degenerative 
disc disease of L4-5 and L5-S1 and lumbosacral 
strain/myositis is denied.  


REMAND

The Board finds that another examination is needed to 
evaluate the Veteran's left shoulder disability.  The VA 
examiner in January 2005 noted that forward flexion of the 
left shoulder was painful beyond 60 degrees, that abduction 
was painful beyond 50 degrees, and that the Veteran could not 
externally or internally rotate the shoulder at all.  He 
commented that the Veteran was very limited in range of 
motion of the shoulder.  However, the examiner did not 
specifically comment, as requested, on any additional 
impairment due to pain, fatigue, weakness, or lack of 
endurance on repetitive use or during flare-ups.  In 
addition, the Veteran's testimony at his hearing in April 
2006 indicated that impairment due to his left shoulder 
disability had worsened since the January 2005 VA 
examination.  Therefore, another examination of the left 
shoulder disability should be scheduled.  

In addition, the Veteran testified at his hearing that he had 
recently undergone an apparent nerve block at a VA facility 
because of persistent pain in the area of his right inguinal 
herniorraphy.  The available VA treatment records do not 
reflect such a procedure; few reports dated after December 
2005 are of record.  Therefore, up-to-date VA treatment 
records should be secured and another examination should be 
scheduled to evaluate the disability further.  

Accordingly, the case is REMANDED for the following actions: 

1.  Provide the Veteran with notice 
complying with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning his service-connected 
left shoulder and right inguinal 
herniorraphy disabilities.  

2.  Ask the Veteran to furnish the names 
and addresses of all health care 
practitioners who have treated him for 
his service-connected left shoulder 
disability and for residuals of his right 
inguinal herniorraphy, in particular, 
concerning a nerve block for pain in the 
area of his right inguinal herniorraphy.  
After obtaining any needed signed 
authorizations, request copies of the 
records of all providers identified by 
the Veteran and associate such records 
with the claims file.  

3.  Then, schedule the Veteran for 
examinations to evaluate his left 
shoulder and right inguinal herniorraphy 
disabilities.  The claims file must be 
reviewed by the examiners.  The 
examiners' reports should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
Veteran's left shoulder disability and 
right inguinal herniorraphy.  The 
herniorraphy scar should be described in 
detail, noting its area.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation due to the left shoulder 
disability.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
due to the left shoulder disability that 
develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4.  Upon completion of the requested 
development of the record, the again 
consider the Veteran's claims, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.40, 4.45, and 4.59.  If the Veteran's 
claims are not granted to his 
satisfaction, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
(SSOC), including a discussion of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and they should be given an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


